Order entered January 29, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01402-CR

                           MICHAEL WAYNE RILEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-70289-M

                                            ORDER
       Before the Court is court reporter Belinda G. Baraka’s January 28, 2020 request for an

extension of time to file the reporter’s record. We GRANT the request to the extent we ORDER

the reporter’s record filed on or before February 28, 2020. See TEX. R. APP. P. 35.3(c).


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE